FILE COPY




                              Fourth Court of Appeals
                                       San Antonio, Texas

                                         August 25, 2020

                                      No. 04-20-00346-CV

                         IN THE INTEREST OF J.V.O. AND J.R.O.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02697
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant filed a Statement of Inability to Afford Payment of Court Costs on July
20, 2020. On July 24, 2020, we ordered that if any party, the clerk, or the court reporter
sought to require appellant to pay the costs to prepare the appellate record, they must file
a motion in the trial court by August 10, 2020 that complied with Texas Rule of Civil
Procedure 145(f). We further ordered a copy of the motion be filed with this court. No
such motion was filed in the trial court or in this court. However, on August 4, 2020, the
trial court clerk filed a notification of late record, stating the record would not be filed
because appellant had not paid the fee for the record and is not entitled to the record
without paying the clerk’s fee.

         Appellant is entitled to a free appellate record under Rule 145. We therefore order
the trial court clerk to file clerk’s record by September 9, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court